ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_02_FR.txt.                                                                                 266




    OPINION DISSIDENTE COMMUNE DE MM. LES JUGES
               RANJEVA, SHI ET KOROMA

[Traduction]

   Vives préoccupations concernant l’attribution par le présent arrêt de l’auto-
rité de la chose jugée à l’arrêt de 1996 sur les exceptions préliminaires pour
inclure « en toute logique » la compétence ratione personae — Qualité de
Membre de l’Organisation des Nations Unies comme critère d’accès à la Cour en
vertu de l’article 35 du Statut et d’admission en tant que partie à la convention
sur le génocide en vertu de l’article XI — Compétence ratione personae relevant
de dispositions de la Charte et du Statut — Article 56 du Statut : obligation
faite à la Cour d’indiquer les principes juridiques sur lesquels elle fonde ses déci-
sions — Portée et effet de l’autorité de la chose jugée au vu des dispositions
pertinentes du Statut et par référence aux conclusions finales soumises par les
Parties dans la même affaire — Obligation de répondre aux chefs de conclusion
des Parties et de s’abstenir de statuer au-delà — Capacité inchangée de la Cour
à s’assurer d’office de sa propre compétence — Question de l’accès des Parties
ni soulevée, ni examinée, ni tranchée dans l’arrêt de 1996 — Examen par la
Cour de la déclaration de la RFY datée du 27 avril 1992 — Distinction entre
estoppel et autorité de la chose jugée — Article 35 du Statut et conditions
d’accès à la Cour — Article 41 du Règlement de la Cour — Arrêt rendu par la
Cour en 2004 dans l’affaire relative à la Licéité de l’emploi de la force (Serbie-
et-Monténégro c. Belgique) dépourvu de force de chose jugée en l’espèce — Si la
Serbie-et-Monténégro n’était pas membre de l’Organisation des Nations Unies
en 1999, elle ne l’était certainement pas non plus au moment du dépôt de la
requête en l’espèce — Conclusion tirée par la Cour dans l’arrêt rendu en
l’affaire relative à la Licéité de l’emploi de la force (Serbie-et-Monténégro c.
Belgique) selon laquelle la convention sur le génocide ne contenait aucune des
« dispositions particulières des traités en vigueur » mentionnées au paragraphe 2
de l’article 35 du Statut — Obligation faite à la Cour de toujours répondre aux
exceptions d’incompétence — Conclusions sur la compétence énoncées dans
l’arrêt de 1996 visant la Serbie-et-Monténégro, mais effet de l’autorité de la
chose jugée dans le présent arrêt dirigé à l’endroit de la seule Serbie.

   1. Dans l’arrêt, la Cour dit qu’elle a compétence ratione personae sur
le fondement de l’autorité de la chose jugée de l’arrêt de 1996 sur les
exceptions préliminaires et juge, « en toute logique », 1) que [la Répu-
blique fédérale de Yougoslavie (la RFY, la Serbie-et-Monténégro et, à
présent, la Serbie)] « était liée par les dispositions de la convention à la
date du dépôt de la requête » et 2) « qu’elle a compétence, sur la base de
l’article IX de la convention pour la prévention et la répression du
crime de génocide, pour statuer sur le différend ».
   2. Vivement préoccupés, tant au regard du Statut de la Cour qu’au
regard du droit international, par ces conclusions tirées « en toute
logique », nous exprimons ici notre opinion commune. Ce faisant, nous
souhaitons souligner que notre position est de nature strictement juridique

                                                                                227

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)             267

et ne suppose aucun jugement politique ou moral sur le fond de l’affaire.
Nous sommes toutefois convaincus que, en cherchant à asseoir sa compé-
tence sur l’autorité de la chose jugée, la Cour, dans son arrêt, élude lar-
gement deux questions centrales et connexes qui lui ont été soumises et
qui touchent à sa compétence au moment où la requête a été déposée en
l’espèce : premièrement, la Serbie-et-Monténégro (le défendeur) était-elle
alors Membre de l’Organisation des Nations Unies ? Et, deuxièmement, le
défendeur était-il partie à la convention sur le génocide ou lié par ses dis-
positions ? En vertu de la Charte des Nations Unies et du Statut de la
Cour, la qualité de Membre de l’Organisation est l’une des voies par les-
quelles un Etat peut avoir accès à la Cour et qui permettent à celle-ci
d’exercer, conformément à l’article 35 de son Statut, sa compétence ratione
personae à l’égard de l’Etat en question. La qualité de Membre de l’Orga-
nisation permet également à un Etat de devenir partie à la convention sur
le génocide conformément à l’article XI de celle-ci.
   3. Pour pouvoir affirmer qu’elle est compétente ratione personae sur le
fondement de l’autorité de la chose jugée, la Cour doit prendre en compte
les dispositions pertinentes du Statut ainsi que les conclusions finales for-
mulées devant elle par les Parties. Qu’elle s’appuie, en l’espèce, sur
l’autorité de la chose jugée pour déterminer si le défendeur avait accès à
elle au moment du dépôt de la requête nous semble indéfendable sur le
plan juridique. A ce sujet, nous rappelons que la question de savoir si une
partie a accès à la Cour relève de critères normatifs et statutaires, tandis
que la compétence est fondée sur le consentement. En outre, en s’appuyant
sur l’autorité de la chose jugée pour fonder sa compétence ratione perso-
nae, la Cour laisse supposer, dans son arrêt, que la question de l’accès
avait été examinée et tranchée — or, elle n’avait même pas été abordée et
encore moins tranchée, pas plus dans le raisonnement que dans le dispo-
sitif de l’arrêt de 1996. Aucune des Parties à l’instance n’a jamais soulevé
la question et celle-ci n’est examinée nulle part, directement ou indirecte-
ment, dans le texte de l’arrêt de 1996. En d’autres termes, la Cour, dans
son arrêt, ne saurait refuser de se pencher sur la question du critère nor-
matif et statutaire, soulevée par les Parties à ce stade, dans leurs chefs de
conclusion sur le fond et se prononcer en invoquant l’autorité de la chose
jugée, puisque celle-ci ne peut s’étendre à une question que la Cour n’a
pas examinée et encore moins tranchée : seule une question qui a été jugée
peut revêtir l’autorité de la chose jugée. Une question que la Cour n’a pas
tranchée ne peut être qualifiée de chose jugée. Rien dans l’arrêt de 1996
n’indique que la Cour avait définitivement tranché ce point de manière à
lui conférer force de chose jugée. Une question n’est pas écartée par le
principe de l’autorité de la chose jugée pour la seule raison que la Cour le
dit. Celle soumise à la Cour est simplement une question de fait : il s’agit
d’établir judiciairement si la question est la même que celle qui avait été
tranchée auparavant. Lorsque la Cour prend une décision aussi essen-
tielle, elle doit la motiver — c’est là une obligation énoncée à l’article 56
du Statut de la Cour, qui dispose que « [l]’arrêt [doit être] motivé ». Cette
disposition oblige la Cour à indiquer les principes juridiques sur lesquels

                                                                         228

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)             268

elle fonde une décision ainsi que la manière dont elle interprète et
applique les principes et les dispositions pertinents du droit. L’arrêt de
1996 n’indique ni les principes juridiques qui ont servi à trancher la
question de l’accès ni la manière dont ils ont été appliqués.
   4. Comme nous le rappelle la jurisprudence de la Cour, celle-ci,
chaque fois qu’elle a eu à se pencher sur l’autorité de la chose jugée, l’a
fait à la lumière de son Statut et des conclusions finales des parties. Il y
a autorité de la chose jugée lorsqu’il y a identité des parties, identité de
cause et identité de l’objet du litige entre les différentes phases d’une
même affaire. Le principe de l’autorité de la chose jugée n’est pas un prin-
cipe absolu et les parties peuvent fort bien soulever une question qui
apparaît appropriée dans les circonstances de l’affaire. En d’autres
termes, et conformément à la doctrine et à la jurisprudence, des exceptions
d’incompétence peuvent être soulevées à tout moment. De plus, l’autorité
de la chose jugée n’empêche pas une partie de formuler, à partir de
mêmes faits, une prétention distincte sur le plan juridique. Autrement dit,
un Etat peut présenter une demande sur tel fondement juridique sans se
priver pour autant du droit de soutenir une autre prétention sur tel autre.
Se posera alors la question de savoir si le point soulevé dans cette der-
nière demande a été définitivement tranché dans la décision précédente.
   5. Ce sont donc les questions soumises par les parties elles-mêmes qui
établissent les paramètres du dispositif d’un arrêt et,
    « [e]n dernière analyse, on ne peut déterminer la portée de l’autorité
    de la chose jugée qu’au regard des pièces de procédure en général et
    des conclusions finales des parties en particulier » (Shabtai Rosenne,
    The Law and Practice of the International Court, 1920-2005, vol. 3,
    p. 1603).
A ce sujet, expliquant dans l’affaire de la Demande d’interprétation de
l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile ce qu’elle avait en
fait décidé dans son arrêt du 20 novembre 1950, la Cour observa que la
question relative à la manière dont l’asile peut prendre fin n’avait été ni
soulevée ni tranchée dans l’arrêt et qu’il ne pouvait donc y avoir force de
chose jugée relativement à cette question. Elle en donna la raison, indi-
quant qu’elle
    « a[vait] le devoir de répondre aux demandes des parties telles qu’elles
    s’expriment dans leurs conclusions finales, mais aussi celui de s’abs-
    tenir de statuer sur des points non compris dans lesdites demandes
    ainsi exprimées » (C.I.J. Recueil 1950, p. 402).
   6. Cela n’a bien évidemment aucune incidence sur la capacité de la
Cour à s’assurer d’office de sa propre compétence (Appel concernant la
compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil
1972, p. 52, par. 13). Toutefois, nous estimons que ce n’est pas ce qu’a
fait la Cour dans son arrêt de 1996, ce qui est confirmé par celui rendu en
l’affaire relative à la Licéité de l’emploi de la force (Serbie-et-Monténé-
gro c. Belgique), lequel précise :

                                                                         229

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)               269

     « dans l’arrêt qu’elle rendit le 11 juillet 1996 sur les exceptions préli-
     minaires, ... [l]a question du statut de la République fédérale de You-
     goslavie au regard de l’article 35 du Statut ne fut pas soulevée et la
     Cour ne vit aucune raison de procéder à son examen » (C.I.J. Recueil
     2004, p. 311, par. 82).

Par conséquent, que la Cour parvienne, en l’espèce, à conclure que, sur le
plan de la « construction logique » et sur la base du raisonnement de
l’arrêt de 1996 tel qu’il peut et doit être interprété, la RFY avait la capa-
cité d’ester devant la Cour conformément au Statut semble à présent être
non seulement tout à fait incompatible avec son propre « fait juridique »
mais même une négation de celui-ci. Nous estimons que la portée et
l’effet de l’autorité de la chose jugée aux fins de la compétence ratione
personae doivent être déterminés par rapport au droit applicable à l’affaire
en question : en l’espèce, il s’agissait de savoir si les Parties avaient accès
à la Cour et si les conditions posées dans la Charte des Nations Unies et
dans le Statut de la Cour pour qu’une partie puisse ester devant cette der-
nière étaient réunies.
   7. Concernant la question de l’accès, la Cour fait observer dans l’arrêt
qu’« [a]ucune Partie ne souleva la question devant la Cour » car, avance-
t-elle, d’un côté, la Bosnie-Herzégovine, autrement dit le demandeur, ne
souhaitait pas affirmer que la RFY n’était pas partie au Statut — ce qui
aurait en effet pu constituer un argument pour rejeter la compétence
ratione personae de la Cour — et, de l’autre, la RFY ne souhaitait pas, à
l’époque, affaiblir ou abandonner sa prétention à assurer la continuité de
la RFSY (par. 106). Comme la Cour l’a confirmé par la suite, dans son
arrêt rendu en 1996 dans l’affaire relative à la Licéité de l’emploi de la
force (Serbie-et-Monténégro c. Belgique), elle « n’adopta aucune position
définitive sur la question du statut juridique de la République fédérale de
Yougoslavie au regard de la Charte et du Statut » (C.I.J. Recueil 2004,
p. 309, par. 74 ; les italiques sont de nous) et « [l]a question du statut de la
République fédérale de Yougoslavie au regard de l’article 35 du Statut ne
fut pas soulevée et la Cour ne vit aucune raison de procéder à son exa-
men » (ibid., p. 311, par. 82).
   8. De plus, le présent arrêt prend acte du fait que, en 1996, ni les
Parties ni la Cour n’ignoraient que le statut de la Serbie tant à l’égard de
l’Organisation des Nations Unies qu’à l’égard de la convention sur le
génocide posait des difficultés. Au paragraphe 130 de l’arrêt, la Cour rap-
pelle qu’elle avait relevé, dans son ordonnance du 8 avril 1993 indiquant
des mesures conservatoires en l’affaire, que la solution adoptée au sein de
l’Organisation des Nations Unies concernant le statut de la RFY en tant
que Membre et Etat continuateur de la RFSY « ne laiss[ait] pas de sus-
citer des difficultés juridiques » (Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c.
Yougoslavie (Serbie et Monténégro)), mesures conservatoires, ordon-
nance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18). Elle reconnaît
en outre (par. 130) qu’il y avait bien désaccord entre les Parties devant la

                                                                            230

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)              270

Cour relativement au statut de la RFY à l’égard de l’Organisation des
Nations Unies au moment du dépôt de la requête : alors que, dans son
mémoire (par. 4.2.3.11-4.2.3.12), la Bosnie-Herzégovine avait affirmé que
la RFY ne pouvait pas assurer automatiquement la continuité de la qua-
lité de Membre de l’Organisation des Nations Unies de l’ex-RSFY, la
RFY soutenait qu’elle était l’Etat continuateur de la RFSY (Licéité de
l’emploi de la force (Serbie-et-Monténégro c. Belgique), arrêt, C.I.J.
Recueil 2004, p. 299, par. 47). Mais aucune des Parties n’avait véritable-
ment apporté, dans un sens ou dans l’autre, d’arguments concernant
l’accès de la RFY à la Cour jusqu’à ce que la Serbie-et-Monténégro soit
admise aux Nations Unies, en 2000, en qualité de nouveau Membre. Il est
donc évident que la Cour n’a pas eu, en fait, à connaître l’ensemble des
éléments relatifs à sa compétence ratione personae ni à les trancher dans
son arrêt de 1996 et que, par conséquent, l’argument selon lequel celui-ci
revêtirait l’autorité de la chose jugée relativement à cette question est
pour le moins indéfendable.
   9. Comme nous l’avons indiqué précédemment, rien n’empêche en
principe un Etat de présenter, à partir des mêmes faits, des demandes aux
fondements juridiques distincts, lorsqu’un point particulier appelle une
décision dans le même contexte juridique. Plus fondamentalement, une
fois que la question de la compétence de la Cour a été soulevée relative-
ment à certaines questions, la Cour est tenue de les prendre en compte
pour déterminer, en droit, si elle est investie de l’autorité ou de la com-
pétence requises pour trancher le différend.
   10. La Cour a confirmé cette position dans son arrêt rendu en l’affaire
relative à la Licéité de l’emploi de la force (Serbie-et-Monténégro c. Bel-
gique), lorsqu’elle a jugé que le « droit d’une partie à ester devant la
Cour » (C.I.J. Recueil 2004, p. 295, par. 36 ; les italiques sont de nous)
relevait des prescriptions du Statut et « n’impliqu[ait] pas [le] consente-
ment » (ibid.). Ainsi, la question de savoir si un Etat a accès à la Cour est
régie par le Statut et c’est à la Cour qu’il incombe de déterminer si cet
Etat remplit lesdites prescriptions. La Cour a poursuivi, dans cet arrêt, en
affirmant que la Serbie-et-Monténégro n’était pas membre de l’Organisa-
tion des Nations Unies au moment de l’introduction de l’instance, en
1999. En conséquence, les Parties ont prêté beaucoup d’attention, au
stade de l’examen au fond, à la question de savoir si la Cour avait com-
pétence ratione personae à l’égard de la RFY à l’époque de l’introduction
de la présente instance, c’est-à-dire en 1993.
   11. Les conditions à réunir pour que la Cour ait compétence ratione
personae sont énoncées aux articles 34 et 35 du Statut. L’article 34 porte
sur la qualité d’Etat, tandis que le paragraphe 1 de l’article 35 dispose
que la Cour « est ouverte » aux Etats parties au Statut, parmi lesquels
figurent ipso facto tous les Membres des Nations Unies (Charte, art. 93,
par. 1). En vertu du paragraphe 2 de l’article 35, « [l]es conditions aux-
quelles [la Cour] est ouverte aux autres Etats sont, sous réserve des dis-
positions particulières des traités en vigueur, réglées par le Conseil de
sécurité, et, dans tous les cas, sans qu’il puisse en résulter pour les parties

                                                                           231

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)            271

aucune inégalité devant la Cour ». Ainsi, le Conseil de sécurité, agissant
conformément au paragraphe 2 de l’article 35 du Statut, énonça, dans sa
résolution 9 du 15 octobre 1946, les conditions auxquelles la Cour pour-
rait être ouverte aux Etats qui ne sont pas parties au Statut. La résolu-
tion 9 prévoit que la Cour est ouverte aux Etats qui ne sont pas parties
au Statut si ceux-ci font une déclaration acceptant la juridiction de la
Cour conformément à la Charte, au Statut et au Règlement, déclaration
par laquelle ils s’engagent à exécuter de bonne foi les décisions de la Cour
et à accepter toutes les obligations mises à la charge d’un Membre des
Nations Unies par l’article 94 de la Charte. L’article 41 du Règlement de
la Cour régit « [l]’introduction d’une instance par un Etat qui n’est pas
partie au Statut » et dispose que « la Cour décide » « [s]i une question se
pose quant à la validité ou à l’effet » d’une déclaration reconnaissant la
juridiction de la Cour faite aux termes de la résolution adoptée par le
Conseil de sécurité conformément au paragraphe 2 de l’article 35 du
Statut.
   12. La situation de la RFY quant à sa qualité de Membre de l’Orga-
nisation des Nations Unies entre 1992 et 2000 est donc un élément impor-
tant dans l’optique de l’article 35 du Statut. Rappelons que, en consé-
quence des mesures prises par les autres organes de l’Organisation, la
question de la qualité de Membre de la RFY avait été décrite par la Cour
elle-même, dans son ordonnance de 1993, comme « ne laiss[ant] pas de
susciter des difficultés juridiques » (Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine c.
Yougoslavie (Serbie et Monténégro)), mesures conservatoires, ordon-
nance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18). Dans son arrêt
rendu en 2003 en l’affaire de la Demande en revision de l’arrêt du
11 juillet 1996 en l’affaire relative à l’Application de la convention pour
la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires (Yougoslavie c. Bosnie-Herzé-
govine), la Cour a également décrit le statut « sui generis » de la RFY à
l’égard de l’Organisation des Nations Unies de 1992 à 2000. Compte tenu
de l’admission de la Serbie-et-Monténégro à l’Organisation en qualité de
nouveau Membre en 2000, la Cour, dans son arrêt rendu en 2004 en
l’affaire relative à la Licéité de l’emploi de la force (Serbie-et-Monténé-
gro c. Belgique), a réexaminé dans une perspective « normative » la ques-
tion du statut de la RFY vis-à-vis de l’Organisation des Nations Unies
entre 1992 et 2000, faisant observer que

    « la situation juridique de la République fédérale de Yougoslavie au
    sein de l’Organisation des Nations Unies, et à l’égard de celle-ci,
    demeura des plus complexes au cours de la période comprise entre
    1992 et 2000. De fait, de l’avis de la Cour, la situation juridique qui
    prévalut aux Nations Unies pendant ces huit années à l’égard du sta-
    tut de la République fédérale de Yougoslavie après l’éclatement de la
    République fédérative socialiste de Yougoslavie demeura ambiguë et
    ouverte à des appréciations divergentes. Cette situation était due

                                                                        232

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)             272

    notamment à l’absence d’une décision faisant autorité par laquelle
    les organes compétents de l’Organisation des Nations Unies auraient
    défini de manière claire le statut juridique de la République fédérale
    de Yougoslavie vis-à-vis de l’Organisation. » (C.I.J. Recueil 2004,
    p. 305, par. 64 ; les italiques sont de nous.)
En ce qui concerne l’admission de la RFY en qualité de Membre de
l’Organisation des Nations Unies, la Cour a indiqué qu’elle avait
    « clarifié la situation juridique, jusque-là indéterminée, quant au sta-
    tut de la République fédérale de Yougoslavie vis-à-vis de l’Organisa-
    tion des Nations Unies … la Cour se trouvant aujourd’hui à même
    d’apprécier l’ensemble de la situation juridique, et compte tenu des
    conséquences juridiques du nouvel état de fait existant depuis le
    1er novembre 2000, la Cour est amenée à conclure que la Serbie-et-
    Monténégro n’était pas membre de l’Organisation des Nations Unies,
    ni en cette qualité partie au Statut de la Cour internationale de Jus-
    tice, au moment où elle a déposé sa requête introduisant la présente
    instance devant la Cour, le 29 avril 1999 » (ibid., p. 310-311, par. 79).
Elle a poursuivi en constatant qu’elle « ne peut exercer sa fonction judi-
ciaire qu’à l’égard des seuls Etats auxquels elle est ouverte en vertu de
l’article 35 du Statut. Et seuls les Etats auxquels la Cour est ouverte
peuvent lui conférer compétence. » (Ibid., p. 299, par. 46 ; les italiques
sont de nous.)
   La Cour a en outre affirmé qu’elle n’avait adopté
    « aucune position définitive sur la question du statut juridique de la
    République fédérale de Yougoslavie au regard de la Charte et du Sta-
    tut lorsque, dans les affaires qui lui furent soumises au cours de cette
    période singulière, la question se posa et qu’elle se prononça dans le
    cadre de procédures incidentes » (ibid., p. 309, par. 74 ; les italiques
    sont de nous).
   13. Cette conclusion de la Cour n’est manifestement pas sans impor-
tance. Elle n’a pas force de chose jugée en l’espèce au sens envisagé aux
articles 59 et 60 du Statut de la Cour car il ne s’agit pas des mêmes parties
ni du cas « qui a été décidé ». Mais, du point de vue tant des faits que du
droit, il semble assez évident que, si la Serbie-et-Monténégro n’était pas
membre de l’Organisation des Nations Unies en 1999, elle ne l’était pas
non plus le 28 mars 1993, date du dépôt de la requête en l’espèce. Par
conséquent, puisque le défendeur n’était pas membre de l’Organisation, il
ne pouvait pas être admis à bénéficier de l’un des deux moyens par les-
quels un Etat peut adhérer à la convention sur le génocide en vertu de
l’article XI de celle-ci (l’autre moyen d’y adhérer étant une invitation de
l’Assemblée générale).
   14. Or, pour parvenir à la conclusion qu’elle avait compétence en
vertu de l’article IX de la convention sur le génocide, la Cour a pris note,
dans son arrêt de 1996, de la déclaration faite par la RFY le 27 avril
1992, par laquelle celle-ci s’était engagée à « respect[er] strictement tous

                                                                         233

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)               273

les engagements que la République fédérative socialiste de Yougoslavie
a[vait] pris à l’échelon international » (Application de la convention pour
la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 610, par. 17), et a fait observer en outre qu’« il n’a[vait] pas été contesté
que la Yougoslavie [fût] partie à la convention sur le génocide » (ibid.).
Aussi, la Cour a-t-elle jugé que « la Yougoslavie était liée par les dispo-
sitions de la convention à la date du dépôt de la requête en la présente
affaire, le 20 mars 1993 » (ibid.). Il semblerait donc que la Cour soit par-
venue à sa décision en s’appuyant sur le principe de l’estoppel plutôt que
sur celui de l’autorité de la chose jugée. Nous relèverons tout d’abord que
le principe de l’estoppel est distinct de celui de l’autorité de la chose jugée,
qu’il ne saurait en être déduit dans tous les cas, que, s’agissant d’une
question comme celle de la compétence, sa fonction est différente et que,
enfin, il ne saurait s’y substituer, pas davantage d’ailleurs qu’il ne saurait
suppléer aux conditions énoncées dans la Charte des Nations Unies ou
dans le Statut de la Cour.
   15. Force nous est de faire par ailleurs observer que, en affirmant sa
compétence ratione personae sur la base de l’autorité de la chose jugée, la
Cour a choisi de ne pas traiter la question de la pertinence du para-
graphe 2 de l’article 35 du Statut aux fins de l’établissement de sa com-
pétence, alors qu’il s’agissait à ce stade de l’un des principaux arguments
du défendeur. Nous rappellerons que, dans son ordonnance de 1993
indiquant des mesures conservatoires en l’espèce, la Cour a considéré
     « qu’une instance peut être valablement introduite par un Etat
     contre un autre Etat qui, sans être partie au Statut, est partie
     à une telle disposition particulière d’un traité [tel qu’énoncé au
     paragraphe 2 de l’article 35 du Statut] en vigueur, et ce indé-
     pendamment des conditions réglées par le Conseil de sécurité
     dans sa résolution 9 (1946) » (Application de la convention pour
     la prévention et la répression du crime de génocide (Bosnie-
     Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures
     conservatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993,
     p. 14, par. 19).
La Cour a estimé à cette occasion que l’article IX de la convention sur le
génocide pouvait être considéré prima facie comme une disposition par-
ticulière d’un traité en vigueur au sens du paragraphe 2 de l’article 35.
Toutefois, après avoir procédé à un examen complet de la question, la
Cour, dans son arrêt rendu en l’affaire relative à la Licéité de l’emploi de
la force (Serbie-et-Monténégro c. Belgique), a conclu que les « disposi-
tions particulières des traités en vigueur » (C.I.J. Recueil 2004, p. 324,
par. 113) auxquelles s’applique le paragraphe 2 de l’article 35 du Statut
étaient celles « en vigueur à la date de l’entrée en vigueur du Statut »
(ibid.) — une condition qui exclurait la convention sur le génocide
(entrée en vigueur le 12 janvier 1951).
   16. C’est dans ce contexte que la Cour a jugé, dans son arrêt en

                                                                            234

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)               274

l’affaire relative à la Licéité de l’emploi de la force (Serbie-et-Monténé-
gro c. Belgique), que la RFY n’était pas membre de l’Organisation des
Nations Unies en 1999 et que la convention sur le génocide ne contenait
aucune des « dispositions particulières des traités en vigueur » (C.I.J.
Recueil 2004, p. 324, par. 114).
   17. Nonobstant les articles 59 et 60 du Statut de la Cour, il nous paraît
donc incohérent et indéfendable aux fins de l’établissement de la compé-
tence de considérer le défendeur comme ayant été Membre de l’Organisa-
tion des Nations Unies en 1993 ou comme ayant de quelque autre façon
satisfait aux conditions énoncées à l’article 35 du Statut. En d’autres
termes, si, au moment du dépôt de la requête, la RFY n’était ni membre de
l’Organisation ni partie au Statut, alors elle n’avait pas accès à la Cour.
L’accès à la Cour est subordonné au respect des conditions énoncées dans
la Charte et dans le Statut. Nous sommes fermement convaincus qu’il est
essentiel pour la Cour de toujours s’assurer de sa compétence dans une
affaire lorsqu’elle doit répondre à la question de savoir si une partie a
accès à elle. Le défendeur ayant soulevé en l’espèce une exception d’incom-
pétence touchant à la juridiction ratione personae à son égard, la logique
judiciaire eût imposé à la Cour de répondre comme elle l’avait fait dans
les affaires relatives à la Licéité de l’emploi de la force. La Cour s’était
alors sentie tenue d’examiner avant tout la question de savoir si le défen-
deur était ou non partie au Statut au moment où l’instance avait été
introduite, ayant jugé cette question de l’accès à la Cour si importante
qu’elle devait déroger à la règle générale voulant qu’elle ait la faculté de
déterminer quel moyen examiner en premier lieu (Licéité de l’emploi de
la force (Serbie-et-Monténégro c. Belgique), arrêt, C.I.J. Recueil 2004,
p. 298, par. 45). Il est regrettable qu’elle ait en l’espèce choisi de s’écarter
de sa propre jurisprudence.
   18. Mais la Cour n’a pas été en mesure de concilier, même au sein du
présent arrêt, les incohérences judiciaires concernant sa conclusion rela-
tive à l’autorité de la chose jugée. Ainsi, au paragraphe 74, la Cour fait
observer que les faits et les événements sur lesquels porte la requête de la
Bosnie-Herzégovine en l’espèce et auxquels se rapportent les conclusions
finales se sont déroulés lorsque la Serbie et le Monténégro formaient un
seul Etat. Mais, pour des raisons que la Cour expose aux paragraphes 75
et 76 de l’arrêt, elle décide à présent que toute conclusion de droit à
laquelle elle parviendra ne pourrait être dirigée qu’à l’endroit de la Serbie.
Par ailleurs, l’arrêt de 1996 sur les exceptions préliminaires, qui constitue
le fondement des conclusions de la Cour concernant l’autorité de la chose
jugée, s’adressait à la République fédérale de Yougoslavie (Serbie-et-
Monténégro). Si les conclusions de la Cour ne peuvent pas être remises en
question par des événements postérieurs (par. 120), il nous paraît difficile
de concilier ce dictum avec la position sur l’autorité de la chose jugée
qu’elle a adoptée vis-à-vis de l’arrêt de 1996.
   19. Nous estimons que, en fondant sa compétence sur l’autorité de la
chose jugée, la Cour n’a pas, dans l’arrêt, procédé à l’examen exhaustif
qui s’imposait du principe qui seul lui aurait permis de trancher la ques-

                                                                            235

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. COM.)             275

tion de manière juridiquement valide et qu’elle a négligé de traiter l’un
des principaux chefs de conclusion, qui lui avaient été clairement soumis
au cours de la présente instance et par lequel il lui était demandé de déter-
miner si le défendeur avait dûment accès à la Cour, permettant ainsi à
celle-ci d’exercer sa compétence en l’espèce.

                                           (Signé) Raymond RANJEVA.
                                              (Signé) SHI Jiuyong.
                                           (Signé) Abdul G. KOROMA.




                                                                         236

